 


109 HR 3771 IH: To allow certain coal exporters to directly claim a refund of the excise tax unconstitutionally imposed on coal exported by such exporters.
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3771 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. Davis of Kentucky (for himself, Mr. Lewis of Kentucky, Mr. Jefferson, Mr. English of Pennsylvania, and Mr. Jindal) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To allow certain coal exporters to directly claim a refund of the excise tax unconstitutionally imposed on coal exported by such exporters. 
 
 
1.Special rules for refund of the coal excise tax to certain coal exporters 
(a)In generalNotwithstanding sections 6416(a)(1) and (c) and 6511 of the Internal Revenue Code of 1986, if— 
(1)an exporter establishes that such exporter exported coal to a foreign country or shipped coal to a possession of the United States on or after January 1, 1992, and on or before December 31, 2004,  
(2)such exporter filed a return on or after December 31, 1992, and on or before April 15, 2005, and 
(3)such exporter files a claim for refund not later than the close of the 1-year period beginning on the date of the enactment of this Act, then the Secretary of the Treasury shall pay to such exporter an amount equal to $0.825 per ton of such coal. 
(b)LimitationSubsection (a) shall not apply with respect to exported coal if a credit or refund of tax imposed by section 4121 of such Code on such coal has been allowed or made as of the date that the claim is filed under this section with respect to such coal. 
(c)Subsequent refund prohibitedIf an exporter is paid a refund pursuant to this section with respect to any amount of exported coal, no credit or refund shall be allowed or made to any other person with respect to the tax imposed by section 4121 of such Code on such coal. 
(d)Exporters related to producers excludedSubsection (a) shall not apply with respect to coal exported to a foreign country or shipped to a possession of the United States if the exporter of such coal— 
(1)is also the producer of such coal,  
(2)is related (within the meaning of section 144(a)(3) of such Code) to the producer or seller of such coal, or 
(3)has a contract, fee arrangement, or any other agreement with the producer or seller of such coal to sell such coal to a third party on behalf of the producer or seller of such coal. 
(e)Timing of refundWith respect to any claim for refund filed pursuant to this section, the Secretary of the Treasury shall determine whether the requirements of this section are met not later than 90 days after such claim is filed. If the Secretary determines that the requirements of this section are met, the claim for refund shall be paid not later than 90 days after the Secretary makes such determination.  
(f)InterestAny refund paid pursuant to this section shall be paid by the Secretary of the Treasury with interest from the date of overpayment determined by using the overpayment rate and method under section 6621 of such Code. 
(g)StandingThis section shall not confer standing upon an exporter described in subsection (a) to commence, or intervene in, any judicial proceeding concerning a claim for refund by a coal producer. This section shall not confer standing upon a coal producer to commence, or intervene in, any judicial proceeding concerning a claim for refund by such exporter.  
 
